DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-19 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, US Pub 2018/0367701 in view of Tanaka et al. [hereafter Tanaka], US Pub 2006/0082807.      
            As to claims 1, 18-19 [independent], Saito teaches a service provision system comprising [fig. 1, element 2; 0018]: 
            a storage device [fig. 1, element 24; 0024]; and 
            a processor [fig. 1, element 20; 0024] coupled to the storage device and configured at least to [fig. 1, elements 20, 24; 0024  Saito teaches that the controller 20 is connected with the memory 24 to read programs from the memory 24]:            
fig. 3, steps s10, T110, T112, T130; 0034-0036, 0041-0045  Saito teaches that the processor 22 corresponding to the extraction unit extract the service associated with the user of the printer 100 corresponding to the service provision apparatus and determines whether the user can use the service provides the printer 100]; 
             obtain the identification information included in the wireless signal transmitted without requiring the user to perform an operation [fig. 3, steps s10, T110, T112, T130; 0034-0036, 0041-0045  Saito teaches that the processor 22 corresponding to the obtaining unit obtains the identification information received through the wireless communication without the user’s action i.e. manually inputting the identification information on the printer 100’s display]; and 
             receives from the storage device the associated service corresponding to the identification information and display the associated service on a display panel of the service provision apparatus [fig. 2, elements 30-36 & fig. 3, steps s10, T110, T112, T130-T142; 0024-0028, 0034-0036, 0041-0046  Saito teaches that the processor 22 that the stores many information related to the user such as printer ID, transmitter ID corresponding to the card ID etc. carries by the user and use it the card ID through wireless device (please see at least fig. 2, elements 30-36 & paras., 0024-0028), and when the processor 22  obtains the card ID, it extracts the service associated with the user’s card ID and determines whether the user can use the service provides the printer 100. Then the server 10 transmitted the services information related to the authenticated user on the display of the printer 100].
            Saito doesn’t teach store, in the storage device, identification information for identifying a transmitter which is powered by a battery and is carried by the user and which transmits a wireless beacon signal, a user identification information obtained from a payment card, and information regarding the associated service while associating the identification information, the user identification information and the information regarding the associated service with each other;
            Tanaka teaches store, in the storage device, identification information for identifying a transmitter which is powered by a battery and is carried by the user and which transmits a wireless beacon signal [fig. 3, element 304; 0034-0037  Tanaka teaches that the server 103 stored the received transmitter 102’s identification (i.e. user name and address, because the transmitter can be interpreted as a user himself/herself carrying a transmitting device 102), which is powered by the battery and is carried by the user], a user identification information obtained from a payment card, and information regarding the associated service while associating the identification information, the user identification information and the information regarding the associated service with each other [fig. 1, element 105 & fig. 3, element 304; 0034-0037, 0039-0041  Tanaka teaches that the server 103 stored the received transmitter 102’s identification (i.e. user name and address, because the transmitter can be interpreted as a user himself/herself carrying a transmitting device 102), which is powered by the battery and is carried by the user. Tanaka further teaches that the server 103 received the payment card number associated with the transmitter/user of the transmitting device 102 for printing service to be performed later (see paras., 0037, 0039-0041 & fig. 1, element 105)];
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanaka teaching to store identifications information of the payment card and the transmitter and verifying identification-account information with destination identifier stored on server to modify Saito’s teaching for electronic document and retrieving electronic document related with identifier and then printed. The document with the identifier is stored on a server. The electronic document related with the identifier is retrieved from the server and then printed. The suggestion/motivation for doing so would have been benefitted to the user to enable the user to effectively perform the ad-hoc printing of the electronic document via the e-mail system without requiring any prior registration procedures.
    

5.        Claims 2-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, US Pub 2018/0367701 in view of Tanaka et al. [hereafter Tanaka], US Pub 2006/0082807 and Yamamoto, US Pub 2012/0262749.      
             As to claim 2 [dependent from claim 1], Saito and Tanaka don’t teach wherein the processor is further configured to extract the associated service from services used by the user in past on the service provision apparatus. 
              Yamamoto teaches wherein the processor is further configured to extract the associated service from services used by the user in past on the service provision apparatus [figs. 2-4 & fig. 6, steps 25-26; 0052-0053, 0063-0065, 0068-0069, 0083-0084  Yamamoto teaches that the server 3 extracted the associated service that was used by the user in the past and generated the UI image screen based on the history information of usage of the service and displays it on the printer 1’s display 12].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto teaching to extracts the associated service used by the user in past on the printer to modify Saito and Tanaka’s teaching to perform user authentication in response to a request from a printer and the printer to display a user interface image on a mobile terminal when the user authentication is succeeded. The printer executes image output based on a user operation received from the apparatus through a wireless communication portion in a state in which the image is displayed on the apparatus. The suggestion/motivation for doing so would have been benefitted to the user to enable registering image output setting in advance in each function to perform the image output consistent with the setting, easily develop mode of the MFP and add the function by version upgrade of the firmware of a main control portion with common specification, thus achieving a service without considering a lineup that a size of an operation panel is different depending on the model.
             As to claim 3 [dependent from claim 2], Yamamoto teaches wherein the processor is further configured to extract a service used by the user last time as the associated service [figs. 2-4 & fig. 6, steps 25-26; 0052-0053, 0063-0065, 0068-0069, 0083-0084  Yamamoto teaches that the server 3 extracted the associated service that was used by the user in the past and generated the UI image screen based on the history information of usage of the service and displays it on the printer 1’s display 12].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto teaching to extracts the associated service used by the user in past on the printer to modify Saito and Tanaka’s teaching to perform user authentication in response to a request from a printer and the printer to display a user interface image on a mobile terminal when the user authentication is succeeded. The printer executes image output based on a user operation received from the apparatus through a wireless communication portion in a state in which the image is displayed on the apparatus. The suggestion/motivation for doing so would have been benefitted to the user to enable registering image output setting in advance in each function to perform the image output consistent with the setting, easily develop mode of the MFP and add the function by version upgrade of the firmware of a main control portion with common specification, thus achieving a service without considering a lineup that a size of an operation panel is different depending on the model.
              As to claim 4 [dependent from claim 2], Yamamoto teaches wherein the processor is further configured to extract a service most used by the user as the associated service [figs. 2-4 & fig. 6, steps 25-26; 0052-0053, 0063-0065, 0068-0069, 0083-0084  Yamamoto teaches that the server 3 extracted the associated service that was used by the user in the past and generated the UI image screen based on the history information of usage of the service and displays it on the printer 1’s display 12].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto teaching to extracts the associated service used by the user in past on the printer to modify Saito and Tanaka’s teaching to perform user authentication in response to a request from a printer and the printer to display a user interface image on a mobile terminal when the user authentication is succeeded. The printer executes image output based on a user operation received from the apparatus through a wireless communication portion (51) in a state in which the image is displayed on the apparatus. The suggestion/motivation for doing so would have been benefitted to the user to enable registering image output setting in advance in each function to perform the image output consistent with the setting, easily develop mode of the MFP and add the function by version upgrade of the firmware of a main control portion with common specification, thus achieving a service without considering a lineup that a size of an operation panel is different depending on the model.             As to claim 5 [dependent from claim 3], Yamamoto teaches wherein the processor is further configured to extract a service most used by the user as the associated service [figs. 2-4 & fig. 6, steps 25-26; 0052-0053, 0063-0065, 0068-0069, 0083-0084  Yamamoto teaches that the server 3 extracted the associated service that was used by the user in the past and generated the UI image screen based on the history information of usage of the service and displays it on the printer 1’s display 12].             As to claim 6 [dependent from claim 1], Saito and Tanaka don’t wherein the plurality of services includes an initial service displayed first on the display unit regardless of the user, and
            wherein the processor is further configured to control the display panel to display both the associated service and the initial service on the display unit in a distinguishable manner.
            Yamamoto teaches wherein the plurality of services includes an initial service displayed first on the display unit regardless of the user [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 displays the initial service from plurality of services as shown in display screen area 61. Please see below the info.], and

    PNG
    media_image1.png
    720
    513
    media_image1.png
    Greyscale
 
             wherein the processor is further configured to control the display panel to display both the associated service and the initial service on the display unit in a distinguishable manner [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 display the initial service from plurality of services as shown in display screen area 61 and the associated service 63 side by side in the distinguishable manner. Please see below the info.]. 

    PNG
    media_image2.png
    720
    513
    media_image2.png
    Greyscale
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto teaching to 

            As to claim 7 [dependent from claim 2], Yamamoto teaches wherein the plurality of services includes an initial service displayed first on the display unit regardless of the user [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 displays the initial service from plurality of services as shown in display screen area 61], and 
               wherein the processor is further configured to control the display panel to display both the associated service and the initial service on the display unit in a distinguishable manner [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 display the initial service from plurality of services as shown in display screen area 61 and the associated service 63 side by side in the distinguishable manner]. As to claim 8 [dependent from claim 3], Yamamoto teaches wherein the plurality of services includes an initial service displayed first on the display unit regardless of the user [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 displays the initial service from plurality of services as shown in display screen area 61], and 
             wherein the processor is further configured to control the display panel to display both the associated service and the initial service on the display unit in a distinguishable manner [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 display the initial service from plurality of services as shown in display screen area 61 and the associated service 63 side by side in the distinguishable manner].               As to claim 9 [dependent from claim 4], Yamamoto teaches wherein the plurality of services includes an initial service displayed first on the display unit regardless of the user [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 displays the initial service from plurality of services as shown in display screen area 61], and 
              wherein the processor is further configured to control the display panel to display both the associated service and the initial service on the display unit in a distinguishable manner [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 display the initial service from plurality of services as shown in display screen area 61 and the associated service 63 side by side in the distinguishable manner]. As to claim 10 [dependent from claim 5], Yamamoto teaches wherein the plurality of services includes an initial service displayed first on the display unit regardless of the user [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 displays the initial service from plurality of services as shown in display screen area 61], and 
            wherein the processor is further configured to control the display panel to display both the associated service and the initial service on the display unit in a distinguishable manner [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 display the initial service from plurality of services as shown in display screen area 61 and the associated service 63 side by side in the distinguishable manner]. 

              As to claim 16 [dependent from claim 1], Saito and Tanaka don’t teach wherein the plurality of services include an initial service displayed first on the display unit regardless of the user, and 
             wherein the processor is further configured to enable the user to switch between the associated service and the initial service through a single operation. 
              Yamamoto teaches wherein the plurality of services include an initial service displayed first on the display unit regardless of the user [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 displays the initial service from plurality of services as shown in display screen area 61], and 
             wherein the processor is further configured to enable the user to switch between the associated service and the initial service through a single operation [figs. 2-4; 0035-0036, 0049-0055  Yamamoto teaches that the display 12 displays the initial service from plurality of services as shown in display screen area 61, and can further set different print/copy/fax etc., settings to expedite the different print/copy/fax image processing task].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto teaching to extracts the associated service used by the user in past on the printer to modify Saito and Tanaka’s teaching to perform user authentication in response to a request from a printer and the printer to display a user interface image on a mobile terminal when the user authentication is succeeded. The printer executes image output based on a user operation received from the apparatus through a wireless communication portion in a state in which the image is displayed on the apparatus. The suggestion/motivation for doing so would have been benefitted to the user to enable registering image output setting in advance in each function to perform the image output consistent with the setting, easily develop mode of the MFP and add the function by version upgrade of the firmware of a main control portion with common specification, thus achieving a service without considering a lineup that a size of an operation panel is different depending on the model.


            As to claim 17 [dependent from claim 1], Saito teaches wherein, if the identification information obtained by the obtaining unit is new and there is no associated service corresponding to the identification information, the processor is further configured to display the initial service on the display unit [fig. 3, steps s10, T110, T112, T122, T124, T126; 0034-0035, 0037-0040  Saito teaches that the processor 22 corresponding to the extraction unit extract the service associated with the user of the printer 100 corresponding to the service provision apparatus and determines whether the user is new? If determined that the user is new, then the printer 100 displays the screen to received new user’s information].
            Saito and Tanaka don’t teach wherein the plurality of services includes an initial service displayed first on the display unit regardless of the user, and
             Yamamoto teaches wherein the plurality of services includes an initial service displayed first on the display unit regardless of the user [figs. 2-4; 0049-0055  Yamamoto teaches that the display 12 displays the initial service from plurality of services as shown in display screen area 61], and
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto teaching to extracts the associated service used by the user in past on the printer to modify Saito’s teaching to perform user authentication in response to a request from a printer and the printer to display a user interface image on a mobile terminal when the user authentication is succeeded. The printer executes image output based on a user operation received from the apparatus through a wireless communication portion in a state in which the image is displayed on the apparatus. The suggestion/motivation for doing so would have been benefitted to the user to enable registering image output setting in advance in each function to perform the image output consistent with the setting, easily develop mode of the MFP and add the function by version upgrade of the firmware of a main control portion with common specification, thus achieving a service 6.        Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, US Pub 2018/0367701 in view of Tanaka et al. [hereafter Tanaka], US Pub 2006/0082807 and Yamamoto, US Pub 2012/0262749 further in view of Yamazaki, US Pub 2017/0308339.      
             As to claim 11 [dependent from claim 6], Saito, Tanaka and Yamamoto don’t teach wherein the processor is further configured to superimpose the associated service smaller than the initial service upon the initial service. 
            Yamazaki teaches wherein the processor is further configured to superimpose the associated service smaller than the initial service upon the initial service [fig. 4b; 0049-0050  Yamazaki teaches that the processor 111 overlaid the associated service upon the initial service which is also smaller than the initial service screen. Please see image below].

    PNG
    media_image3.png
    461
    658
    media_image3.png
    Greyscale
              
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamazaki teaching to superimposes the associated service smaller than the initial service upon the initial service to modify Saito, Tanaka and Yamamoto’s teaching to determine whether to cause a user to perform confirmation processing at a time of printing based on the history data about the print job that is stored in the storage and change a setting of whether to cause the user to perform the confirmation processing according to the determination. The suggestion/motivation for doing so would have been benefitted to the user to determine whether to cause a user to perform confirmation processing at a 

            As to claim 12 [dependent from claim 7], Saito, Tanaka and Yamamoto don’t teach wherein the processor is further configured to superimpose the associated service smaller than the initial service upon the initial service. 
              Yamazaki teaches wherein the processor is further configured to superimpose the associated service smaller than the initial service upon the initial service [fig. 4b; 0049-0050  Yamazaki teaches that the processor 111 overlaid the associated service upon the initial service which is also smaller than the initial service screen. Please see image below].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamazaki teaching to superimposes the associated service smaller than the initial service upon the initial service to modify Saito, Tanaka and Yamamoto’s teaching to determine whether to cause a user to perform confirmation processing at a time of printing based on the history data about the print job that is stored in the storage and change a setting of whether to cause the user to perform the confirmation processing according to the determination. The suggestion/motivation for doing so would have been benefitted to the user to determine whether to cause a user to perform confirmation processing at a time of printing based on the history data about the print job that is stored in the storage, and thus enables reducing print errors without impairing the user convenience.As to claim 13 [dependent from claim 8], Saito, Tanaka and Yamamoto don’t teach wherein the processor is further configured to superimpose the associated service smaller than the initial service upon the initial service.
            Yamazaki teaches wherein the processor is further configured to superimpose the associated service smaller than the initial service upon the initial service [fig. 4b; 0049-0050  Yamazaki teaches that the processor 111 overlaid the associated service upon the initial service which is also smaller than the initial service screen. Please see image below].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamazaki teaching to superimposes the associated service smaller than the initial service upon the initial service to modify Saito, Tanaka and Yamamoto’s teaching to determine whether to cause a user to perform confirmation processing at a time of printing based on the history data about the print job that is stored in the storage and change a setting of whether to cause the user to perform the confirmation processing according to the determination. The suggestion/motivation for doing so would have been benefitted to the user to determine whether to cause a user to perform confirmation processing at a time of printing based on the history data about the print job that is stored in the storage, and thus enables reducing print errors without impairing the user convenience.              As to claim 14 [dependent from claim 9], Saito, Tanaka and Yamamoto don’t 
            Yamazaki teaches wherein the processor is further configured to superimpose the associated service smaller than the initial service upon the initial service [fig. 4b; 0049-0050  Yamazaki teaches that the processor 111 overlaid the associated service upon the initial service which is also smaller than the initial service screen. Please see image below].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamazaki teaching to superimposes the associated service smaller than the initial service upon the initial service to modify Saito, Tanaka and Yamamoto’s teaching to determine whether to cause a user to perform confirmation processing at a time of printing based on the history data about the print job that is stored in the storage and change a setting of whether to cause the user to perform the confirmation processing according to the determination. The suggestion/motivation for doing so would have been benefitted to the user to determine whether to cause a user to perform confirmation processing at a time of printing based on the history data about the print job that is stored in the storage, and thus enables reducing print errors without impairing the user convenience.
             As to claim 15 [dependent from claim 10], Saito, Tanaka and Yamamoto don’t teach wherein the processor is further configured to superimpose the associated service smaller than the initial service upon the initial service.
fig. 4b; 0049-0050  Yamazaki teaches that the processor 111 overlaid the associated service upon the initial service which is also smaller than the initial service screen. Please see image below].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamazaki teaching to superimposes the associated service smaller than the initial service upon the initial service to modify Saito, Tanaka and Yamamoto’s teaching to determine whether to cause a user to perform confirmation processing at a time of printing based on the history data about the print job that is stored in the storage and change a setting of whether to cause the user to perform the confirmation processing according to the determination. The suggestion/motivation for doing so would have been benefitted to the user to determine whether to cause a user to perform confirmation processing at a time of printing based on the history data about the print job that is stored in the storage, and thus enables reducing print errors without impairing the user convenience.

Response to Arguments
7.         Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HARIS SABAH/Examiner, Art Unit 2674